RESOLUCIÓN
Mediante resolución de 9 de noviembre de 1984 suspendimos al Lie. Saúl Duprey Maese del ejercicio de la abogacía y el notariado por no haber pagado su cuota anual y fianza notarial hasta que satisficiera ambas sumas o acordara un plan de pago con el Colegio de Abogados. En una moción informativa, el 20 de julio de 1987 el Colegio de Abogados nos notificó que la deuda institucional por concepto de cuotas de colegiación y fianza notarial asciende al presente a $940 y que no existe un plan de pago con el licenciado Duprey Maese.
El Lie. Govén D. Martínez Suris, Director de Inspección de Notarías, mediante comunicación de 11 de agosto nos *479informa que el licenciado Duprey Maese continúa en el ejercicio de la notaría a pesar de no haber prestado la fianza notarial y estar suspendido conforme a nuestra Resolución de 9 de noviembre de 1984. Nos acompaña con esa comunicación los índices notariales que ha rendido el licenciado Duprey Maese desde esta fecha hasta el presente.
Estas circunstancias, ipso jure, reflejan que el licenciado Duprey Maese se encuentra fuera del ejercicio de la abogacía y el notariado. Proceda el Alguacil del Tribunal a incautarse inmediatamente de su obra notarial para ser entregada al Director de Inspección de Notarías.
Publíquese y remítase copia al Secretario de Justicia para la acción que estime correspondiente. 4 L.P.R.A. see. 740.
Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Bruno Cortés Trigo

Secretario General